Citation Nr: 0409205	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  03-14 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death. 

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
December 1970.  He died in August 1996.  The appellant is the 
veteran's surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.   

In her substantive appeal, the appellant requested a video-
conference hearing before the Board.  This hearing was 
scheduled for February 2004; however, the appellant failed to 
show for the hearing.  See 38 C.F.R. §§ 20.702(d), 20.704(d) 
(2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the appellant if 
further action is required on her part.


REMAND

As reported on the death certificate, the immediate cause of 
the veteran's death was acute lymphocytic leukemia (ALL).  No 
underlying or contributing conditions were noted on the death 
certificate.  It is reported in the veteran's treatment 
records that he also had a diagnosis of chronic myelogenous 
leukemia (CML).  The appellant contends that the veteran's 
fatal ALL was caused by his exposure to herbicides while 
serving on active duty in Vietnam.  As such, the appellant 
contends that she is entitled to service connection for the 
cause of the veteran's death.  Additionally, the appellant 
claims that she is unable to work as she has severe arthritis 
in her hands, arms, and shoulders.  As such, she contends 
that she is entitled to special monthly pension benefits 
based on the need for regular aid and attendance or 
housebound status.

As an initial matter, the Board notes that in a rating 
decision dated in September 1996, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  Additionally, in an August 
1998 letter, the RO denied reopening of the appellant's claim 
on the basis that no new and material evidence had been 
submitted.  Thus, as reflected in the characterization of the 
issue on the first page of this remand, the Board is required 
to consider the issue of new and material evidence prior to 
any consideration of the merits of the appellant's service 
connection claim.  38 U.S.C.A. §§ 7104(b), 5108; see Barnett 
v. Brown, 8 Vet. App. 1 (1995).  

The Board next notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), and its implementing regulations, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003), are applicable to the appellant's claims.  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the instant case, the appellant and her representative 
were not provided adequate notice of the VCAA provisions or 
the respective responsibilities of the appellant and VA in 
obtaining evidence to substantiate the appellant's claims.  
Therefore, the Board finds it necessary to remand this case 
to ensure compliance with the VCAA and its implementing 
provisions.  

The Board specifically notes that, in regard to the issue of 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death, the amended definition of new and 
material evidence, codified at 38 C.F.R. § 3.156(a) (2003), 
is applicable to the veteran's appeal.  Such provides that,

[n]ew evidence means existing evidence 
not previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

In this case, the initial denial in 1996 was based on a lack 
of evidence showing that the veteran's cause of death was 
directly or presumptively related to his military service.  
Consistent with 38 C.F.R. § 3.159(b), while on remand the RO 
should ensure that the appellant is adequately notified of 
the need for competent medical evidence of a nexus between 
the cause of the veteran's death and his military service in 
order to reopen her claim.

The Board also observes that as of October 16, 2003, the 
regulation pertaining to diseases associated with exposure to 
certain herbicide agents that are subject to presumptive 
service connection, located at 38 CFR § 3.309(e), was 
amended.  Chronic lymphocytic leukemia (CLL) has been added 
to the list of diseases for which entitlement to service 
connection is presumed for veterans exposed to herbicide 
agents, to include Agent Orange.  See 68 Fed. Reg. 59,540-
59,542 (October 16, 2003).  While there is no evidence that 
the veteran had been treated for CLL, nor was it noted to be 
the cause of his death, the appellant should still be advised 
as to all potentially applicable regulations, including this 
amended regulation previously referenced by the RO.  

In regard to the appellant's claim of entitlement to aid and 
attendance or housebound benefits (special monthly pension), 
the Board observes that in her September 2002 claim, she 
indicated that she is unable to work as she has severe 
arthritis in her hands, arm, and shoulders.  The relevant 
medical evidence of record includes treatment records from 
Family Health Centers from September 2002 to October 2002, 
Southwest Hospital for October 2002, and Caritas Medical 
Center for October 2002.  

In a September 2002 Family Health Centers adult health 
history report, the appellant indicated that recently or in 
the past she had been treated for nerves, earaches, pain in 
the arms, knees, and joints, sinuses, and difficulty falling 
asleep.  However, the treatment records reveal that she only 
sought treatment for headaches, anxiety attacks, chest pain, 
weakness, depression, and generalized joint pain.  
Furthermore, in October 2002, the appellant was evaluated by 
a physician who diagnosed uncontrolled hypertension, syncope 
versus seizure episodes and anxiety attack.  It was noted 
that the appellant's impairments imposed function limitations 
on her activities of daily living in that she complained of 
feeling weak and passing out.  It was recommended by this 
physician that the appellant apply for Social Security 
Administration (SSA) disability benefits.  

It is unclear whether the appellant has applied for SSA 
disability benefits, however if she has, the SSA records 
should be obtained and associated with the claims file since 
they are potentially probative of this appeal.  In addition, 
while on remand, any outstanding records of treatment should 
be obtained for consideration in connection with the 
appellant's appeal regarding entitlement to benefits based on 
the need for regular aid and attendance or housebound status.  
Moreover, as the current evidence is insufficient to 
determine the nature and severity of the appellant's 
disabilities, a VA examination is warranted to clarify the 
nature and extent of limitations resulting from the 
appellant's current disabilities, to include whether such 
render her housebound or in need of regular aid and 
attendance.  

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the appellant of all 
potentially applicable regulations, to 
include revision of 38 C.F.R. § 3.309(e), 
see 68 Fed. Reg. 59,540-59,542 (October 
16, 2003), the applicability of the 
revised definition of new and material 
evidence to her appeal, the type of 
evidence needed to support her claims, 
and, whether she or VA is responsible for 
obtaining such evidence.  The RO should 
also invite the appellant to submit 
competent medical evidence or an opinion 
supporting a causal link between the 
cause of the veteran's death and his 
active service.

2.  The RO should inquiry as to whether 
there are any available records from the 
SSA, and if so, should obtain from the 
SSA any determination pertinent to the 
appellant's claim for SSA benefits, as 
well as any medical records relied upon 
concerning that claim.  A response, 
negative or positive, should be 
associated with the claims file.

3.  The appellant should be contacted and 
requested to identify all current and 
past medical providers who have examined 
or treated her for any disability.  The 
RO should take the appropriate steps to 
assist the appellant in obtaining any 
identified records that are not already 
in the claims file.

4.  After any additional evidence has 
been associated with the claims file, the 
RO should schedule the appellant for a VA 
examination by a physician with the 
appropriate expertise to determine the 
nature and resulting limitations of the 
appellant's disability or disabilities.  
A VA Form 21-2680 (Examination for 
Housebound Status or Permanent Need for 
Regular Aid and Attendance) must be 
completed as well. The claims folder must 
be made available to the examiner and 
consideration of such should be reflected 
in the completed examination reports.  
All indicated tests or studies should be 
accomplished.  The examiner should 
clarify the nature of the appellant's 
disability or disabilities and provide a 
discussion as to the nature, frequency, 
duration, and severity of manifestations 
of such disability or disabilities.  The 
examiner should comment upon the 
resulting limitations from the 
appellant's identified disability or 
disabilities.  The examiner should 
address the following:

(1) whether the appellant requires the 
regular assistance of another person in 
activities of daily living, to include 
consideration of whether the appellant is 
able to dress or undress herself, to keep 
herself ordinarily clean and presentable; 
to feed herself, or to attend to the 
wants of nature, and, if so, why;

(2) whether the veteran requires the 
assistance of another in protecting 
herself from the ordinary hazards of 
daily living, and, if so, why; and

(3) whether the appellant is restricted 
to her home or the immediate vicinity 
thereof.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  After completing the above actions, 
the RO should readjudicate the 
appellant's claims of entitlement to 
service connection for the veteran's 
death and entitlement to special monthly 
pension based on the need for regular aid 
and attendance or housebound status.  If 
the claims remain denied, the RO should 
issue the appellant and her 
representative a supplemental statement 
of the case that includes notice of all 
potentially applicable regulations and 
allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


